DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 26 September 2019. Claims 1-20 are currently pending.
Drawings
	The replacement drawings received on 13 November 2019 are accepted by the examiner.
Claim Objections
Claim 12 is objected to because of the following informality:
In lines 1-2, it appears that the phrase “the transverse direction” should read “a transverse direction.”
Claim 15 is objected to because of the following informality:
In lines 7-8, it appears that the phrase “in opposite direction” should read “in an opposite direction.”
Claim 20 is objected to because of the following informality:
In lines 7-8, it appears that the phrase “in opposite direction” should read “in an opposite direction.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation "an angle" in line 1. It is unclear as to if the “angle” as recited in claim 11 is referring to the “angle” as recited in claim 10, or if the “angle” as recited in claim 11 is separate and distinct from the “angle” as recited in claim 10.
Note: It appears that amending the phrase “wherein said transition zone comprises an angle of approximately 20 degrees” of claim 11 to read “wherein said angle is approximately 20 degrees” would overcome this rejection. For examination purposes, claim 11 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wunsch, nee Kuhn et al. (U.S. Patent 3,890,960).
	Wunsch, nee Kuhn et al. disclose (as to claim 1) a device (10) capable of being used to elevate a tongue comprising a handle portion (12/13), a neck portion (14) and a manipulating end portion (15), the neck portion connecting the handle portion to the manipulating end portion (see Figure 1); the handle portion being wider than the neck portion and the manipulating portion (see Figure 1); and the manipulating end portion comprising a distal concave edge (i.e. edge defining 21, see Figures 3 and 4) and a as to claim 2) the neck portion and the manipulating end portion are not co-planar (see Figure 2) and the manipulating end portion extends downwardly from the neck portion (extension as best seen in Figure 2), wherein (as to claim 4) the handle portion comprises a flat portion (i.e. portion defined between 6 and 13, see Figure 2) and a transversely extending, proximal end portion (12), the proximal end portion being thicker than the flat portion (see Figure 1), wherein (as to claim 7) the distal concave edge is arcuate (see Figures 3 and 3) with curved segments (i.e. segments defining 19, 20 and 21), wherein (as to claim 8) the manipulating end portion is joined to the neck portion at a transition zone (i.e. zone defined by bend located between 14 and 15, see Figure 2), wherein (as to claim 9) the transition zone is angular (i.e. angle as best seen in Figure 2), and wherein (as to claim 12) the handle portion is oblong (see Note below regarding the term “oblong”) and widest in a transverse direction (i.e. a left-to-right direction as best seen in Figure 1, there is nothing claimed defining to what the direction is transverse) (see Figures 1-9, and column 5, line 21 – column 7, line 36).
	Note: For examination purposes and in keeping with the broadest reasonable interpretation, the term “oblong” is being treated as “having the shape of or resembling a rectangle or ellipse” (definition taken from https://www.thefreedictionary.com/oblong).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch, nee Kuhn et al. (U.S. Patent 3,890,960), as applied to claim 1 above, in view of Baldwin et al. (U.S. Patent Application Publication 2005/0065411).
	Wunsch, nee Kuhn et al. disclose the claimed invention except for wherein (as to claim 3) the device further comprises measuring indicia located on the neck portion, and wherein (as to claim 13) the device further comprises measuring indicia located on the neck portion and on the manipulating end portion. Baldwin et al. teach the use of a device (10) capable of being used to elevate a tongue comprising measuring indicia capable of being located on multiple surfaces of the device (see Figures 1-4, and paragraph 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Wunsch, nee Kuhn et al. with wherein the device further comprises measuring indicia located on the neck portion, and wherein the device further comprises measuring indicia located on the neck portion and on the manipulating end portion in view of Baldwin et al. in order to provide a means for allowing the device to be used to measure desired oral characteristics.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wunsch, nee Kuhn et al. (U.S. Patent 3,890,960), as applied to claim 4 above, in view of Tran et al. (U.S. Patent 10,064,614).
	Wunsch, nee Kuhn et al. disclose the claimed invention except for wherein the proximal end portion is arcuate. Tran et al. teach the use of a tongue elevator device (10) comprising a handle portion (24), wherein the handle portion comprises a proximal .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wunsch, nee Kuhn et al. (U.S. Patent 3,890,960), as applied to claim 1 above.
	Wunsch, nee Kuhn et al. disclose the claimed invention except for wherein the distal concave edge is angular with linear segments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Wunsch, nee Kuhn et al. with wherein the distal concave edge is angular with linear segments in order to provide a desired recess shape, since the applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a recess (see In re Dailey and Eilers, 149 USPQ 47 (1966)).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch, nee Kuhn et al. (U.S. Patent 3,890,960), as applied to claim 9 above.
	Wunsch, nee Kuhn et al. disclose the claimed invention except for wherein (as to claim 10) the transition zone comprises an angle between 15 and 25 degrees, and wherein (as to claim 11) the angle is approximately 20 degrees. Wunsch, nee Kuhn et al. set forth that the transition zone angle is a result effective variable, wherein the .
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch, nee Kuhn et al. (U.S. Patent 3,890,960) in view of Tran et al. (U.S. Patent 10,064,614) further in view of Baldwin et al. (U.S. Patent Application Publication 2005/0065411).
Regarding claims 16 and 18-19, Wunsch, nee Kuhn et al. disclose (as to part of claim 16) a device (10) capable of being used to elevate a tongue comprising a handle portion (12/13), a neck portion (14) and a manipulating end portion (15), the neck portion connecting the handle portion to the manipulating end portion (see Figure 1); the handle portion being wider than the neck portion and the manipulating portion (see Figure 1); and the manipulating end portion comprising a distal concave edge (i.e. edge defining 21, see Figures 3 and 4) and a recess (21) capable of receiving a frenulum centrally disposed on the distal concave edge (see Figures 3 and 4), wherein the neck portion and the manipulating end portion are not co-planar (see Figure 2) and the manipulating end portion extends downwardly from the neck portion (extension as best seen in Figure 2), wherein the manipulating end portion is joined to the neck portion at a transition zone (i.e. zone as to claim 18) the distal concave edge is arcuate (see Figures 3 and 3) with curved segments (i.e. segments defining 19, 20 and 21), and wherein (as to claim 19) the transition zone is angular (i.e. angle as best seen in Figure 2) (see Figures 1-9, and column 5, line 21 – column 7, line 36).
Wunsch, nee Kuhn et al. disclose the claimed invention except for wherein (as to part of claim 16) the proximal end portion is arcuate. Tran et al. teach the use of a tongue elevator device (10) comprising a handle portion (24), wherein the handle portion comprises a proximal end portion (36), and wherein the proximal end portion is capable of being arcuate (see column 4, lines 41-46) (see Figures 1-5, and column 2, line 51 – column 4, line 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Wunsch, nee Kuhn et al. with wherein the proximal end portion is arcuate in view of Tran et al. in order to mitigate any risk of injury caused by the corners or edges of the proximal handle portion.
	Wunsch, nee Kuhn et al. in view of Tran et al. disclose the claimed invention except for wherein (as to the remainder of claim 16) the device further comprises measuring indicia located on the neck portion and on the manipulating end portion. Baldwin et al. teach the use of a device (10) capable of being used to elevate a tongue comprising measuring indicia capable of being located on multiple surfaces of the device (see Figures 1-4, and paragraph 0028). It would have been obvious to one of 
Regarding claim 17, Wunsch, nee Kuhn et al. in view of Tran et al. further in view of Baldwin et al. disclose the claimed invention except for wherein the distal concave edge is angular with linear segments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Wunsch, nee Kuhn et al. in view of Tran et al. further in view of Baldwin et al. with wherein the distal concave edge is angular with linear segments in order to provide a desired recess shape, since the applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a recess (see In re Dailey and Eilers, 149 USPQ 47 (1966)).
Allowable Subject Matter
Claims 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bennett (U.S. Design Patent D724,729) disclose a tongue elevator device comprising a handle portion, two neck portions and two manipulating end portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775